Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 15, 2018

The Court of Appeals hereby passes the following order:

A19A0500. RODERICK GALIMORE v. THE STATE.

       Roderick Galimore pled guilty to burglary, and following a later hearing the trial
court ordered him to pay the victim restitution in the amount of $3,100. We affirmed
the restitution award on appeal. Galimore v. State, 321 Ga. App. 886 (743 SE2d 545)
(2013). Galimore subsequently filed a motion for out-of-time appeal, which was
denied by the trial court. We affirmed the denial of his motion for out-of-time appeal
in an unpublished opinion.       Galimore v. State, Case No. A15A1473 (decided
November 2, 2015). In 2018, Galimore filed a “Motion to Set Aside Void Judgment,”
asserting his conviction should be set aside based on newly discovered evidence and
because his guilty plea was not voluntary.1 The trial court denied the motion, and
Galimore filed this direct appeal.
       “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009); see also Wright v. State, 277 Ga. 810, 811 (596 SE2d 587) (2004). Any appeal
from an order denying or dismissing such a motion must be dismissed. See Roberts
v. State, 286 Ga. 532 (690 SE2d 150) (2010); Harper, 286 Ga. at 218 (2). A direct
appeal may lie from an order denying a motion to vacate or correct a void sentence,
but only if the defendant raises a colorable claim that the sentence is, in fact, void.


       1
        We dismissed Galimore’s previous appeal from the denial of his motion to
modify his conviction, in which he asked the trial court to reduce his sentence because
he had changed for the better. See Galimore v. State, Case No. A17A1069 (decided
February 15, 2017).
Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465)
(2009). “Motions to vacate a void sentence generally are limited to claims that – even
assuming the existence and validity of the conviction for which the sentence was
imposed – the law does not authorize that sentence, most typically because it exceeds
the most severe punishment for which the applicable penal statute provides.” von
Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus, when a sentence
is within the statutory range of punishment, it is not void. Jones v. State, 278 Ga. 669,
670 (604 SE2d 483) (2004).
      Here, Galimore does not argue that his sentence exceeded legal limits; rather, he
claims that his guilty plea was not knowing and voluntary. Because Galimore has not
raised a colorable void-sentence claim and is not authorized to collaterally attack his
convictions in this manner, this application is hereby DISMISSED.




                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   10/15/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.